21-1669
Badar v. Swissport USA, Inc.
                                     IN THE
               UNITED STATES COURT OF APPEALS
                   FOR THE SECOND CIRCUIT
                               ____________________

                                August Term, 2022

           (Argued: September 29, 2022; Decided: November 17, 2022)

                                Docket No. 21-1669
                               ____________________

  CHAUDHRY BADAR, ALIA DAVARIAR, MUHAMMAD S HAFQAT, BALQEES BADAR,
                                   BILAL BADAR,

                                       Plaintiffs-Appellants,

                                        v.

            SWISSPORT USA, INC., PAKISTAN INTERNATIONAL AIRLINES,

                                       Defendants-Cross Defendants-Appellees,

                                       v.

              THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY,

                                       Defendant-Cross Claimant.

                               ____________________

Before: JACOBS, BIANCO, and MENASHI, Circuit Judges.

      Pakistan International Airlines (“PIA”) failed to transport the body of

Nauman Badar to Pakistan for burial due to a miscommunication by employees
of Swissport USA, PIA’s cargo loading agent. Nauman Badar’s family members

sued PIA and Swissport in New York state court under state law; PIA removed

the action to the United States District Court for the Eastern District of New York

(Irizarry, J.). Following cross-motions for summary judgment and an evidentiary

hearing, the district court held that plaintiffs’ claims are preempted by the

Montreal Convention and dismissed the suit. On appeal, plaintiffs argue that the

Montreal Convention, which preempts state-law claims arising from delayed

cargo, does not apply because human remains are not “cargo” for purposes of

the Montreal Convention and because their particular claims are not for “delay.”

We AFFIRM.

                              ____________________

                                          ANNETTE G. HASAPIDIS, Hasapidis
                                          Law Offices, Ridgefield, CT (Jordan
                                          Merson, Merson Law, PLLC, New York,
                                          NY, on the brief), for Plaintiffs-
                                          Appellants.
                                          JOHN MAGGIO, Condon & Forsyth
                                          LLP, New York, NY, for Defendant-
                                          Appellee Pakistan International
                                          Airlines.
                                          GARTH AUBERT (Thomas Pantino, on
                                          the brief), Fitzpatrick & Hunt, Pagano,
                                          Aubert, LLP, New York, NY, for
                                          Defendant-Appellee Swissport USA,
                                          Inc.
DENNIS JACOBS, Circuit Judge:

      When Nauman Badar died, his family arranged for Pakistan International

Airlines (“PIA”) to transport his body to Pakistan for burial in his ancestral

home; but the body never made it onto the plane. After his remains were

located, Nauman was buried in Maryland. The plaintiffs in this suit--Nauman’s

parents, brothers, and sister--sued PIA and its cargo loader, Swissport USA, Inc.,

for damages under state law. The district court dismissed on the ground of

preemption by federal treaty: the Convention for the Unification of Certain Rules

for International Carriage by Air, May 28, 1999, S. Treaty Doc. No. 106–45, 2242

U.N.T.S. 309 (the “Montreal Convention”).

      The Montreal Convention sets forth a comprehensive liability regime

governing “international carriage of persons, baggage or cargo performed by

aircraft.” Montreal Convention art. 1(1). The Convention preempts other civil

claims within its scope. Id. art. 29. Among the injuries covered by the

Convention is “damage occasioned by delay in the carriage by air of . . . cargo.”

Id. art. 19. On appeal, plaintiffs argue that the Montreal Convention does not

apply because human remains are not “cargo” and because their claims arise

from complete non-performance rather than “delay”--and that the district court



                                         1
erred in granting summary judgment after a limited (and flawed) evidentiary

hearing.

      We affirm the judgment. Human remains are cargo for purposes of the

Montreal Convention; and on the facts found by the district court, the claims

arise from delay. The claims are therefore preempted by the Montreal

Convention.

                                           I

      Beginning in 1933, the liability of international air carriers has been

governed by international agreement rather than the local law of individual

nations. Over the years, the comprehensive system of liability created by the

Warsaw Convention (the Convention for the Unification of Certain Rules

Relating to International Transportation by Air1) fragmented into a “hodgepodge

of supplementary amendments and intercarrier agreements.” Ehrlich v. Am.

Airlines, Inc., 360 F.3d 366, 371 n.4 (2d Cir. 2004) (citation omitted). The result

was a “patchwork of liability regimes around the world.” Letter of Submittal, S.

Treaty Doc. No. 106-45, 1999 WL 33292734, at *6 (“Letter of Submittal”).



      1
        See Convention for the Unification of Certain Rules Relating to International
Transportation by Air, Oct. 12, 1929, 49 Stat. 3000, T.S. No. 876, reprinted in note
following 49 U.S.C. § 40105.

                                           2
      In 1999, the International Civil Aviation Organization convened a

conference in Montreal to fix the Warsaw Convention and “creat[e] a

modernized uniform liability regime for international air transportation.” Id.;

accord Cohen v. Am. Airlines, Inc., 13 F.4th 240, 244 (2d Cir. 2021). The resulting

“Montreal Convention,” which entered into force on November 4, 2003, e.g.,

Ehrlich, 360 F.3d at 372, hews closely to the text of its predecessor; accordingly,

its “provisions may be analyzed in accordance with case law arising from

substantively similar provisions of its predecessor, the Warsaw Convention.”

Cohen, 13 F.4th at 245.

      The Montreal Convention “applies to all international carriage of persons,

baggage or cargo performed by aircraft,” Montreal Convention art. 1(1), and

provides for passengers and shippers to recover for certain injuries, id. arts. 17–

19. As relevant here, the Convention provides that “[t]he carrier is liable for

damage occasioned by delay in the carriage by air of passengers, baggage or

cargo,” id. art. 19, but caps recovery for such damage to cargo at a specified “sum

of . . . Special Drawing Rights per kilogramme,”2 id. art. 22(3). The Convention




      2
         “Special Drawing Rights represent an artificial ‘basket’ currency developed by
the International Monetary Fund for internal accounting purposes.” Letter of
Transmittal, S. Treaty Doc. No. 106-45, 1999 WL 33292734, at *2. The current value of
                                           3
does not, however, limit or preempt claims for total non-performance of a

contract of carriage: a bald refusal to transport or a repudiation of the carriage

contract is not “delay” for purposes of the Convention. See Wolgel v. Mexicana

Airlines, 821 F.2d 442, 444 (7th Cir. 1987); In re Nigeria Charter Flights Cont.

Litig., 520 F. Supp. 2d 447, 453 (E.D.N.Y. 2007); Paradis v. Ghana Airways Ltd.,

348 F. Supp. 2d 106, 113–14 (S.D.N.Y. 2004), aff’d, 194 F. App’x 5 (2d Cir. 2006).

      To achieve a uniform liability regime, the Montreal Convention, like the

Warsaw Convention before it, preempts “all state law claims that fall within [its]

scope.” See Shah v. Pan Am. World Servs., Inc., 148 F.3d 84, 97–98 (2d Cir. 1998)

(cleaned up); see also Cohen, 13 F.4th at 245 (recognizing that when a plaintiff’s

“claims fall under the Montreal Convention, . . . any remedy must be had

pursuant to that Convention”). The self-executing Montreal Convention creates

a federal cause of action for claims within its scope. See Baah v. Virgin Atl.

Airways Ltd., 473 F. Supp. 2d 591, 593 (S.D.N.Y. 2007); see also S. Exec. Rep. No.

108–8, at 3 (2003) (“The Montreal Convention, like the Warsaw Convention, will

provide the basis for a private right of action in U.S. courts in matters covered by




one SDR is $1.31. International Monetary Fund, SDR Valuation (updated Nov. 15,
2022), https://www.imf.org/external/np/fin/data/rms_sdrv.aspx.

                                          4
the Convention.”). That federal cause of action is the exclusive means for

pursuing such claims. “Where an action for damages falls within one of the

Montreal Convention’s three damage provisions, ‘the Convention provides the

sole cause of action under which a claimant may seek redress for his injuries.’”

Seagate Logistics, Inc. v. Angel Kiss, Inc., 699 F. Supp. 2d 499, 505 (E.D.N.Y. 2010)

(quoting Weiss v. El Al Isr. Airlines, Ltd., 433 F. Supp. 2d 361, 365 (S.D.N.Y.

2006)).

                                         II

      Nauman Badar died suddenly in his apartment in Astoria, Queens. J.A.

341–42. His family decided to bury his remains in Pakistan, their ancestral home.

E.g., J.A. 224–25, 314, 348–49, 1218. Accordingly, Nauman’s brother Bilal Badar

arranged for a funeral home, Muslim Funeral Services, to prepare the body for

burial and arrange carriage to Pakistan. J.A. 344–46. In accordance with Islamic

practice, the funeral home used no chemicals to preserve the body, which

necessitated burial as fast as possible. See J.A. 223–24, 279. Nauman died on

October 25, 2017; in consultation with Bilal, the funeral home arranged for

transport of the remains aboard Pakistan International Airlines Flight 712, a




                                          5
direct flight from New York to Lahore departing October 28, 2017. J.A. 224, 1219.

Bilal purchased a ticket on the same flight. J.A. 1220.

        On the day of departure, the funeral home delivered Nauman’s body to

JFK International Airport to be loaded onto Flight 712. J.A. 354. Bilal repeatedly

sought and received confirmation from PIA employees that Nauman’s body was

on the plane. J.A. 1220–21. However, due to a miscommunication among

Swissport’s cargo loaders, J.A. 744, the pallet containing Nauman’s body and the

body of one other individual was not on board when the plane took off, e.g., J.A.

1260.

        When Flight 712 landed in Lahore, Bilal met several relatives to claim the

remains at PIA’s Lahore cargo office. J.A. 363–64, 1224. There, the family

learned that the body was not on the plane and that its whereabouts were

unknown. J.A. 1224–25. For the next several hours, Bilal “called every single

number [he] could find on the web” trying to discover what had happened to the

remains, but he was unable to reach anyone at PIA in New York or to locate his

brother’s body. J.A. 1241; see also J.A. 369, 1225. Around dawn in Lahore the

following day, a text message from the funeral home informed Bilal that




                                          6
Nauman’s body had been located at JFK and that the funeral home had taken

custody of the body and placed it in cold storage. J.A. 1227–28.

      The family debated what to do next and decided to bury Nauman in the

United States in order “[t]o get him to a final resting place as soon as possible.”

J.A. 378 (Bilal Dep.); see also J.A. 384. Bilal then booked seats for himself and his

brother and father on the next flight to New York. Back in the United States,

Bilal instructed the funeral home to transport Nauman’s body to a cemetery near

Bilal’s Maryland home, and the three men conducted a burial ceremony there on

November 1, 2017. J.A. 385–86, 1231.

      This litigation began in October 2018: Nauman’s brothers Bilal Badar and

Muhammad Shafqat, his sister Alia Davariar, and his parents Chaudhry and

Balqees Badar filed suit in New York state court against PIA, Swissport, and the

Port Authority of New York and New Jersey. Notice of Removal ¶ 1, Badar v.

Swissport USA Inc., No. 18-6390 (E.D.N.Y. Nov. 9, 2018), Dkt. No. 1. They

alleged state-law claims arising from the failure to transport Nauman’s body on

PIA Flight 712, including loss of right of sepulcher, negligence, negligent

infliction of emotional distress, and breach of contract. Id., Ex. A. PIA, which is

majority-owned by the Pakistani government and therefore qualifies as a



                                          7
“foreign state” under federal law, removed the suit to federal court pursuant to

28 U.S.C. § 1441(d). Id. ¶ 4. At no time have plaintiffs pled a claim under the

Montreal Convention.

      After completion of discovery, plaintiffs voluntarily dismissed all claims

against the Port Authority. J.A. 9. The remaining defendants, PIA and

Swissport, moved for summary judgment on the ground of preemption under

the Montreal Convention. J.A. 141–61. Plaintiffs cross-moved for summary

judgment and to strike affirmative defenses, arguing that the Montreal

Convention does not apply because human remains are not “cargo” and because

their claims are for non-performance rather than “delay.” J.A. 791–803.

      The district court denied both motions. Badar v. Swissport USA, Inc., 492

F. Supp. 3d 54 (E.D.N.Y. 2020). The court held that human remains are “cargo”

under the Montreal Convention, id. at 59–62, but concluded that “there is

insufficient evidence to enable [it] to decide,” id. at 65, whether plaintiffs’ claims

arose from delay or from non-performance because it was “unclear whether

Plaintiffs chose to secure substitute travel for the decedent’s remains or whether

Defendants offered alternate transportation for the remains,” id. at 63–64. Since

this issue was “a fact essential to determining the preemptive effect of Article 19



                                           8
of the Montreal Convention,” the court ordered “an evidentiary hearing . . . to

develop the necessary facts to determine this threshold issue.” Id. at 64–65.

      That hearing was conducted via video teleconference on February 10, 2021.

J.A. 16, 1197. Bilal Badar testified that “there was no communication from PIA”

and denied that PIA “ever offer[ed] [the family] an alternative when [his]

brother’s body was not initially transported to Pakistan,” J.A. 1232. His only

contact with PIA, Bilal testified, consisted of a brief phone call several days after

Nauman’s funeral. J.A. 1231–32; see also J.A. 387 (“I received a call from

[PIA] . . . . There was just [‘]I’m with PIA, this is what happened,[’] that’s pretty

much it.”).

      PIA employee Paulette Cottone offered competing testimony that PIA

promptly offered to transport Nauman’s body to Pakistan on an Emirates flight

but that the Badar family declined. J.A. 1261. She based this testimony both on

her own “aware[ness] of everything that was going on” in PIA’s New York office

on the day in question, J.A. 1263, and on the fact that the family of the other

decedent left off Flight 712 received and accepted an offer of substitute

transportation, J.A. 1261, 1267, 1269. Defendants also argued that Ms. Cottone’s

testimony was consistent with an affidavit submitted by PIA employee Arbab



                                           9
Hibatullah, J.A. 136–37, and with a contemporaneous email by Ms. Cottone’s

supervisor, Naseem Alavi, in which Mr. Alavi told a Swissport representative

that “[t]he bodies will now be transported to Pakistan by some other carrier,”

J.A. 742. See J.A. 1272–75.

        The district court credited Ms. Cottone’s testimony while concluding that

plaintiffs’ “categorical[] den[ial] that PIA ever made an offer of alternative

transportation” was “not credible.” Badar v. Swissport USA, Inc., Civ. A. No. 18-

6390, 2021 WL 2382444, at *3 (E.D.N.Y. June 10, 2021). The email from Mr. Alavi

was cited as corroboration of Ms. Cottone’s testimony. Id. The evidentiary

hearing thus “provided sufficient evidence to conclude that PIA had offered

alternate transportation for Nauman Badar's remains.” Id.

        On the basis of this factual finding, the district court held that PIA’s

conduct “did not constitute a complete nonperformance of contract because

Plaintiffs did not afford PIA an opportunity to transport the remains using

alternate transportation.” Id. at *4. Therefore, it concluded, the claims arise from

delay, such that “Article 19 of the Montreal Convention applies and preempts

Plaintiff[s’] breach of contract claim.” Id. The action was dismissed on June 10,

2021.



                                           10
      Plaintiffs timely appeal. J.A. 17. They argue that the Montreal Convention

does not apply because human remains are not “cargo” (see Section III), and

because their claims arose from non-performance (Section IV).

                                          III

      Whether the Montreal Convention applies to the international

transportation of human remains is a question of first impression in this Court.

      The scope of the Montreal Convention is a matter of treaty interpretation,

which we review de novo. Fed. Republic of Nigeria v. VR Advisory Servs., Ltd.,

27 F.4th 136, 148 (2d Cir. 2022). “When interpreting a treaty, we begin with the

text of the treaty and the context in which the written words are used.” Cohen,

13 F.4th at 245 (quoting Ehrlich, 360 F.3d at 375). “The main task of any tribunal

which is asked to . . . interpret a treaty is to give effect to the expressed intention

of the parties, that is, their intention as expressed in the words used by them in

the light of the surrounding circumstances.” Mora v. New York, 524 F.3d 183,

193–94 (2d Cir. 2008) (internal quotation marks, citation, alterations, and

emphasis omitted). “Because a treaty ratified by the United States is not only the

law of this land but also an agreement among sovereign powers, [courts] have

traditionally considered as aids to its interpretation the negotiating and drafting



                                           11
history . . . and the postratification understanding of the contracting parties.” El

Al Isr. Airlines, Ltd. v. Tsui Yuan Tseng, 525 U.S. 155, 167 (1999) (internal citation

omitted); accord Georges v. United Nations, 834 F.3d 88, 92–93 (2d Cir. 2016).

      As the district court observed, “while the Montreal Convention itself does

not define ‘cargo,’ the term is generally defined to encompass any load conveyed

by a vessel.” Badar, 492 F. Supp. 3d at 62. Dictionary definitions confirm that

the fact of transportation is the essential quality of “cargo,” not any intrinsic

characteristic of that which is transported. See Cargo, Black’s Law Dictionary

(11th ed. 2019) (“Goods transported by a vessel, airplane, or vehicle”); Cargo,

Merriam-Webster’s Unabridged Dictionary (last accessed Nov. 15, 2022) (“the

lading or freight of a ship, airplane, or vehicle: the goods, merchandise, or

whatever is conveyed”); Cargo, Oxford English Dictionary (2d ed. 1989) (“the

freight or lading of a ship”).

      Plaintiffs urge a narrower definition, that “cargo” refers only to

“commercial products” or other items to which society attaches no special

significance. See Appellants’ Br. at 27; Appellants’ Reply Br. at 7. But while raw

materials or commercial goods may be paradigmatic examples, the word cargo is

not so limited. It likewise applies to items invested with emotional, aesthetic,



                                          12
cultural, or religious value. A corpse, which may be precious and venerated,

may still be deemed cargo when transported by air.

      The designation of human remains as cargo should not be surprising to

carriers or consignors. The four major U.S. airlines ship human remains through

their cargo departments. 3 Nauman Badar’s body was to be loaded into the

plane’s cargo hold by a “cargo handling agent,” J.A. 547–48; Bilal Badar went to

the “cargo area to sign for and collect Nauman” in Lahore, J.A. 1224 (testimony of

Bilal Badar); and the transportation of the remains was arranged via air waybill,

a type of document used exclusively in the shipment of cargo. J.A. 138–39.

Plaintiffs assert that PIA “does not treat human remains as ordinary cargo,”

Appellant’s Br. at 29, but their main support is a statement from the airline’s

“Cargo Handling Manual,” J.A. 745.

      An inclusive reading of “cargo” is especially appropriate here. Whereas

the Warsaw Convention referenced “passengers, baggage, and goods,” Warsaw




      3
        See American Airlines Cargo, Products, https://www.aacargo.com/ship/
products.html (last visited Nov. 15, 2022); Delta Cargo, Specialized Care,
https://www.deltacargo.com/Cargo/catalog/products/specialized-care (last visited Nov.
15, 2022); United Cargo, TrustUA, https://www.unitedcargo.com/en/us/products/
trustua.html (last visited Nov. 15, 2022); Southwest Cargo, Human Remains,
https://www.swacargo.com/swacargo_com_ui/learn/specialty-shipments/human-
remains (last visited Nov. 15, 2022).

                                         13
Convention art. 1(1) (emphasis added), the Montreal Convention uses the term

“cargo” (which, if anything, is more expansive),4 implying that the Montreal

Convention applies to more than commercial goods. 5 Interpreting “cargo” to

include human remains is also consistent with the purposes of the Convention.

Like the Warsaw Convention before it, the principal aim of the Montreal

Convention is “to achieve uniformity of rules governing claims arising from

international air transportation.” El Al Isr. Airlines, 525 U.S. at 169 (cleaned up;

internal quotation marks and citation omitted); accord Letter of Submittal at *9.

The Convention should therefore be read to avoid lacunae in coverage and

promote uniform rules of liability. See Onyeanusi, 952 F.2d at 793. Excluding

items “not readily viewed as [cargo],” Johnson, 834 F.2d at 723, would impair

that uniformity. The drafters of the Convention created a single exemption for


       4
         The English version of the Montreal Convention is an “authentic” text of the
Convention, Montreal Convention, final clause, so courts may rely on the Convention’s
English terms without recourse to any another language, e.g., Elmar Giemulla, Final
Clause, in Montreal Convention at Final Clause-1 (Elmar Giemulla & Ronald Schmid
eds., 2017). Cf. Vienna Convention on the Law of Treaties art. 33(1), May 23, 1969, 1155
U.N.T.S. 331 (“When a treaty has been authenticated in two or more languages, the text
is equally authoritative in each language . . . .”). The Court therefore need not interpret
“cargo” to match the (slightly different) word used in the French text: “marchandises.”
       5
        Even prior to the adoption of the term ‘cargo’ in the Montreal Convention, the
Third and Ninth Circuits had held that human remains qualified as ‘goods’ under the
Warsaw Convention. See Johnson v. Am. Airlines, Inc., 834 F.2d 721, 723 (9th Cir. 1987);
Onyeanusi v. Pan Am., 952 F.2d 788, 791–93 (3d Cir. 1992).

                                            14
objects otherwise classifiable as cargo: “postal items.” See Montreal Convention

art. 2. Courts should not create more.

      Finally, plaintiffs observe that Article 22’s limitations on liability are

calculated based on the weight of the “cargo,” and they argue that weight-based

liability for human remains would produce an “absurd result in conflict with

society’s mores.” Appellants’ Br. at 38; see also Christopher Ogolla, Death Be

Not Strange: The Montreal Convention’s Mislabeling of Human Remains as

Cargo and Its Near Unbreakable Liability Limits, 124 Dick. L. Rev. 53, 89–90

(2019) (making a similar argument). In this particular situation, valuation based

on weight may be insensitive, macabre, or even opposed to our better nature, but

it is not absurd: the Convention itself mitigates any potential absurdity. Article

22’s weight-based limitation is a default rule, and consignors and carriers may

opt out: the default cap does not apply if the consignor “has made . . . a special

declaration of interest in delivery at destination and has paid a supplementary

sum if the case so requires,” in which event “the carrier will be liable to pay a

sum not exceeding the declared sum.” Montreal Convention art. 22(3). It is “an

exceptionally rare occurrence” for “the text [to] produce[] a manifestly absurd

result.” In re Dubroff, 119 F.3d 75, 76 (2d Cir. 1997). This is not such a case.



                                          15
       We hold that human remains are properly considered “cargo” for

purposes of the Montreal Convention and that the Convention therefore applies

to the international transportation of human remains by air.

                                          IV

       Plaintiffs’ second argument is that their claims are outside the ambit of the

Montreal Convention because they arise from non-performance rather than

“delay.” Following an evidentiary hearing, the district court found that plaintiffs

did not accept PIA’s offer to belatedly transport Nauman Badar’s body to

Pakistan, concluded that plaintiffs’ claims arise from delay, and held that they

are therefore preempted. We affirm both the district court’s factual finding and

its analysis.

                                          A

       At the outset, plaintiffs challenge the district court’s decision to conduct an

evidentiary hearing and make findings of fact following denial of the parties’

summary judgment motions. But plaintiffs had sufficient notice that an

evidentiary hearing (rather than a bench trial) would be used to “develop the

necessary facts” and to “determine this threshold [preemption] issue,” Badar, 492

F. Supp. 3d at 65; they did not object to that course of action, J.A. 1160–62, 1181.



                                          16
Accordingly, we review only for plain error. E.g., Pescatore v. Pan Am. World

Airways, Inc., 97 F.3d 1, 18 (2d Cir. 1996).

      “On plain error review, this court will only grant relief if there was (1)

error, (2) that is plain, (3) that affects substantial rights, and (4) the error seriously

affects the fairness, integrity, or public reputation of judicial proceedings.”

Yukos Cap. S.A.R.L. v. Feldman, 977 F.3d 216, 237 (2d Cir. 2020) (internal

quotation marks and citation omitted); cf. Fed. R. Civ. P. 61 (“At every stage of

the proceeding, the court must disregard all errors and defects that do not affect

any party’s substantial rights.”). Even if it be error to make factual findings

regarding preemption in the context of an evidentiary hearing (rather than a

formal bench trial), and even if such an error was plain, plaintiffs cannot show

any effect on their substantial rights. As plaintiffs concede, if we were to

remand, it would still be the district judge, not a jury, that would decide the

facts. See Appellant’s Br. at 16 n.3; 28 U.S.C. § 1441(d) (“Upon removal [by a

foreign state] the action shall be tried by the court without jury.”). And although

plaintiffs have identified several omitted formalities, Appellants’ Reply Br. at 2–

3, nothing suggests that the district court would make a different finding after a




                                           17
full bench trial. Plaintiffs therefore cannot show plain error in procedure, and we

move on to their substantive challenges.

                                          B

      When a district court resolves a factual dispute in the course of

determining a legal issue, this Court reviews factual findings for clear error and

legal conclusions de novo. See, e.g., Fisher v. Aetna Life Ins. Co., 32 F.4th 124,

135 (2d Cir. 2022) (contract formation); Daou v. BLC Bank, S.A.L., 42 F.4th 120,

133 (2d Cir. 2022) (foreign sovereign immunity); Tapia v. BLCH 3rd Ave LLC,

906 F.3d 58, 61 (2d Cir. 2018) (“employer” status under the FLSA); In re Initial

Pub. Offerings Sec. Litig., 471 F.3d 24, 40–41 (2d Cir. 2006) (Rule 23 criteria for

class certification). “A finding of fact is clearly erroneous when[,] although there

is evidence to support it, the reviewing court on the entire evidence is left with

the definite and firm conviction that a mistake has been committed.” Fisher, 32

F.4th at 136 (internal quotation marks and citation omitted). “[W]here there are

two permissible views of the evidence, the factfinder’s choice between them

cannot be clearly erroneous.” Mango v. BuzzFeed, Inc., 970 F.3d 167, 170 (2d Cir.

2020) (quoting United States v. Williams, 943 F.3d 606, 610 (2d Cir. 2019)). An

appellate court owes particular deference to credibility determinations: “[W]hen



                                          18
a trial judge’s finding is based on his decision to credit the testimony of one of

two or more witnesses, each of whom has told a coherent and facially plausible

story that is not contradicted by extrinsic evidence, that finding, if not internally

inconsistent, can virtually never be clear error.” Anderson v. City of Bessemer,

470 U.S. 564, 575 (1985); see also Fed. R. Civ. P. 52(a)(6) (“[T]he reviewing court

must give due regard to the trial court’s opportunity to judge the witnesses’

credibility.”).

       The disputed factual finding--that PIA offered plaintiffs alternate

transportation for the remains--was not clear error. Although Bilal Badar

“categorically den[ied] that PIA ever made an offer of alternative

transportation,” Badar, 2021 WL 2382444, at *3; see J.A. 1232, the district court

deemed this denial “not credible,” 2021 WL 2382444, at *3. Instead, the court

credited the testimony of Paulette Cottone, an employee at PIA’s JFK office, who

testified that PIA promptly offered to transport the body to Pakistan, via an

Emirates flight. Id.; see J.A. 1261. Ms. Cottone relied heavily on the fact that PIA

made this offer with respect to the other body left on the tarmac: “It’s not

possible [that PIA offered alternate transport to the other family but not the

Badars.] . . . PIA would not behave that way. . . . [W]e would not make an offer to



                                          19
one and not the other.” J.A. 1269; accord J.A. 1267; see also J.A. 137 (affidavit of

Arbab Hibatullah) (“Alternative travel arrangements were made by PIA to

transport the remains of the other deceased party to Pakistan the next day.”).

      Plaintiffs argue that the district court should have excluded Ms. Cottone’s

testimony, which they characterize as hearsay. See Appellants’ Br. at 21–23, 25,

40–42. However, Ms. Cottone’s testimony was corroborated in important

respects by other evidence. 6 And rejection of alternative transport to Pakistan is

consistent with plaintiffs’ desire “[t]o get [Nauman] to a final resting place as

soon as possible.” J.A. 378 (Bilal Dep.). In any event, plaintiffs failed to make a

hearsay objection at the evidentiary hearing (notwithstanding that counsel




      6
         In a message to PIA staff in Lahore on October 30, PIA employee Arbab
Hibatullah stated that “[w]e are in contact with Mr. Bilal[, b]rother of Nauman
Badar . . . and informed [him] that [the b]odies have been transferred to [Muslim
Funeral Services] who . . . will now book [transportation] on any other carrier’s first
available [flight]. Both the families accepted this and are also in contact with [Muslim
Funeral Services].” J.A. 736. Later that day, Naseem Alavi, PIA’s U.S. country
manager, J.A. 742, wrote that he had “personally contacted families of both [decedents]
and informed them about the situation. They agreed with the arrangements and are
also in communication with [the] Funeral Home.” J.A. 729. And in an email cited by
the district court, Mr. Alavi told a Swissport manager that “[t]he bodies will now be
transported to Pakistan by some other carrier.” J.A. 742. Finally, Ms. Cottone’s
testimony aligns with Mr. Hibatullah’s affidavit, which stated that he had been
“informed that the Badar family decided not to transport decedent’s remains to
Pakistan, but rather intended to have a burial in the United States.” J.A. 137.

                                           20
interposed such objections at other points).7 Instead, plaintiffs’ counsel elected to

attack Ms. Cottone’s testimony on cross-examination. See J.A. 1264–66. Our

review of the admissibility of Ms. Cottone’s testimony is therefore limited to

plain error. E.g., United States v. Miller, 954 F.3d 551, 562 (2d Cir. 2020).

       Though framed as hearsay, the thrust of the argument is that the witness

lacked personal knowledge. Ms. Cottone testified that she “did the clerical

preparation of everything for [Flight 712],” J.A. 1259, and that she “was aware of

everything that was going on” due to her position as secretary to Mr. Alavi,

PIA’s country manager at JFK, J.A. 1263–64. This testimony does not

demonstrate direct, personal knowledge of PIA’s offer to the Badars. But

whether or not it was error to receive Ms. Cottone’s testimony, and even if such

error was plain, the failure to exclude her testimony sua sponte did not affect

plaintiffs’ substantial rights given the corroborating evidence, nor did it

“seriously affect[] the fairness, integrity, or public reputation of judicial




       7
         Plaintiffs did object below, but only on the ground that Ms. Cottone “was not
identified on defendants’ Rule 26a disclosures, nor in their interrogatory responses as a
witness with knowledge in this case.” J.A. 1181. Obviously, this is not an objection to
hearsay; moreover, plaintiffs only made it on the eve of the hearing, leading the district
court to overrule it as “waived and untimely.” J.A. 15 (Minute Order, Jan. 27, 2021).

                                            21
proceedings.” Yukos Cap., 977 F.3d at 237 (internal quotation marks and citation

omitted).

      Having thus rejected the procedural challenge (as not plain error), we

conclude that the district court’s finding itself was not clear error. The inference

Ms. Cottone drew from the other evidence in the record--that PIA offered

transportation to the Badars because it did so to the other affected family--is a

strong one; it was not unreasonable for the district court to adopt it. See Palazzo

ex rel. Delmage v. Corio, 232 F.3d 38, 44 (2d Cir. 2000) (“Decisions as to . . . which

of competing inferences to draw are entirely within the province of the trier of

fact.”) (citing Anderson, 470 U.S. at 573–75). The district court’s finding was not

clear error.

                                          C

      Given this finding, we conclude that plaintiffs’ claims are for “damage

occasioned by delay in the carriage by air of . . . cargo.” Montreal Convention

art. 19. As several district courts in this Circuit have held, a passenger or shipper

who refuses an offer of delayed transportation, or who makes alternative

arrangements, may not assert a claim for complete non-performance. E.g.,

Vumbaca v. Terminal One Grp. Ass’n L.P., 859 F. Supp. 2d 343, 366 (E.D.N.Y.



                                          22
2012) (Weinstein, J.) (“Article 19 applies . . . [when a passenger] books an

alternative flight without affording the airline an opportunity to perform its

obligations[.]”); In re Nigeria Charter Flights Cont. Litig., 520 F. Supp. 2d 447,

453–54 (E.D.N.Y. 2007) (Dearie, J.) (“In some [cases found to arise from

delay] . . . . plaintiffs either secured alternate transportation without waiting to

find out whether the defendant airlines would transport them or refused an offer

of a later flight.” (internal citations omitted)). One may not “convert a mere

delay into contractual non-performance by choosing to obtain [alternative]

conveyance.” Paradis v. Ghana Airways Ltd., 348 F. Supp. 2d 106, 112–14

(S.D.N.Y. 2004) (Stein, J.) (collecting cases “refus[ing] to allow recovery for

breach of contract when plaintiffs responded to delays . . . by booking alternative

flights”), aff’d, 194 F. App’x 5 (2d Cir. 2006). Plaintiffs appear to concede as

much. Appellants’ Br. at 39 (“[I]f [PIA] had made the offer [of alternative

transportation], then the Convention preempt[s] Plaintiffs’ claims.”).

      The air waybill in this case required PIA only to “complete the [c]arriage

with reasonable dispatch,” J.A. 759; that obligation had not been breached at the

time the Badars decided to bury Nauman in the United States. See Paradis, 348

F. Supp. 2d at 112 (noting that an airline which had offered replacement



                                          23
transportation one week later “had not failed to perform its contract obligations”

because the plaintiff’s ticket required the airline only to “carry the passenger and

baggage with reasonable dispatch”). It was plaintiffs who cut off PIA’s ability to

perform under the terms of the waybill. That decision was understandable given

the need to bury Nauman quickly, and it cannot be doubted that plaintiffs found

themselves in a hard situation. But their only recourse against PIA and

Swissport was a claim under the Montreal Convention, a claim which they have

consistently declined to assert.

                                   *     *      *

      We AFFIRM the district court’s judgment dismissing plaintiffs’ claims as

preempted by the Montreal Convention.




                                         24